Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150214(43)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  Estate of ANDREW BALL, JR.                                                                                          Justices
  __________________________________________
  KAREN ELAINE KEYWORTH, Personal
  Representative for the Estate of ANDREW BALL,
  JR. and ELAINE PULLEN BALL,
               Plaintiffs-Appellees,
  v                                                                 SC: 150214
                                                                    COA: 314861
                                                                    Ct of Claims: 12-000128-MH
  STATE OF MICHIGAN, DEPARTMENT OF
  MILITARY AND VETERANS’ AFFAIRS and
  GRAND RAPIDS HOME FOR VETERANS,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 28, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
         a0921
                                                                               Clerk